 EXHIBIT 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
CUSTODY CONTROL AGREEMENT




CUSTODY CONTROL AGREEMENT dated as of April 30, 2015 by and among CĪON
INVESTMENT CORPORATION, a corporation organized under the laws of the State of
Maryland (the “Company”), EAST WEST BANK, a California banking corporation
(“East West Bank”), as the secured lender (the “Secured Lender”), and U.S. BANK
NATIONAL ASSOCIATION, as custodian (in such capacity, the “Custodian”).
 
Pursuant to a Custody Agreement dated as of June 20, 2012 (the “Custody
Agreement”) by and among the Company and the Custodian, the Custodian has agreed
to provide certain custodial services (the “Custodial Services”), including to
establish the “CION Inv – CIC Pledged Assets Account” in the name of the Company
(the “Account”) and to hold certain Securities (as defined in the Custody
Agreement) that are pledged to the Secured Lender in connection with the Loan
and Security Agreement (as defined below) in the name of the Company.
 
The Company and the Secured Lender have entered into a Loan and Security
Agreement dated as of April 30, 2015 (the “Loan and Security Agreement”)
pursuant to which the Secured Lender has agreed, subject to the terms and
conditions therein specified, to extend credit (by means of loans and letters of
credit) to the Company.
 
The Company, the Secured Lender and the Custodian are entering into this
Agreement to perfect the security interest of the Secured Lender in the Account
and any securities or other property therein.  It is understood that the
Custodian has no responsibility with respect to the creation, validity or
perfection of the security interest otherwise than to act in accordance with the
express terms of this Agreement.  Accordingly, the parties hereto hereby agree
as follows:
 
1.           Definitions.  As used herein, (i) “UCC” means the Uniform
Commercial Code as in effect in the State of New York and (ii) the terms
“entitlement order”, “financial asset”, “securities account”, “securities
intermediary”, “security certificate” and “security entitlement” have the
respective meanings attributed thereto in Article 8 of the UCC., and the terms
“bank” and “deposit account” have the meanings attributed thereto in Article 9
of the UCC.  “Business day” shall be any day other than a Saturday, Sunday or
other day on which the Custodian is or is authorized or required by law to be
closed.
 
2.           The Account.  The Custodian hereby confirms that (i) the Account
has been established and is maintained with the Custodian on its books and
records and that Exhibit B attached hereto is a complete and accurate statement
of the Account and (ii) to the extent the Account is deemed to be a “deposit
account” within the meaning of Section 9-102(29) of the UCC, the Custodian is a
“bank” and, to the extent the Account is deemed to be a “securities account”
within the meaning of Section 8-501 of the UCC, the Custodian is a “securities
intermediary.”  The Custodian agrees that each item of property (whether cash or
any security, instrument, security certificate, obligation, share,
participation, interest or other property) at any time held in the Account shall
be treated as a financial asset, provided, however, nothing herein shall require
the Custodian to credit to the Account or to treat as a financial asset (within
the meaning of Section 8-102(a)(9) of the UCC) any asset in the nature of a
general intangible (as defined in Section 9-102(a)(42) of the UCC) or, in the
case of such general intangible only, to “maintain” a sufficient quantity
thereof (within the meaning of Section 8-504 of the UCC). Notwithstanding any
term hereof or elsewhere to the contrary, it is hereby expressly acknowledged
that (a) interests in bank loans or participations (collectively “Loan Assets”)
may be acquired and delivered by the Company to the Custodian from time to time
which are not evidenced by, or accompanied by delivery of, a security (as that
term is defined in Section 8-102 of the UCC) or an instrument (as that term is
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Custodian of a facsimile copy of an assignment agreement (“Loan
Assignment Agreement”) in favor of the Company as assignee, (b) any such Loan
Assignment Agreement (and the registration of the related Loan Assets on the
books and records of the applicable obligor or bank agent) shall be registered
in the name of the Company, and (c) any duty on the part of the Custodian with
respect to such Loan Asset (including in respect of any duty it might otherwise
have to maintain a sufficient quantity of such Loan Asset for purposes of
Section 8-504 of the UCC) shall be limited to the exercise of reasonable care by
the Custodian in the physical custody of any such Loan Assignment Agreement that
may be delivered to it.  It is acknowledged and agreed that the Custodian is not
under a duty to examine underlying credit agreements or loan documents to
determine the validity or sufficiency of any Loan Assignment Agreement (and
shall have no responsibility for the genuineness or completeness thereof), or
for the Company’s  title to any related Loan Asset. References in this Agreement
to the “Account” shall be deemed to include all financial assets in the Account.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Control.  The Custodian hereby acknowledges that any agreements,
instruments, security certificates or other documents evidencing or relating to
any of the property of the Company (whether in bearer or registered form
including any thereof registered in the name of the Company, payable to the
Company’s order, or specifically endorsed to the Company, but which have not
been endorsed to the Custodian or in blank) in which the Company has granted a
security interest pursuant to the Loan and Security Agreement and that are in
its possession or control (such agreements, instruments, security certificates
and other documents being herein referred to as the “Underlying Documents”), are
held by it for the benefit of the Secured Lender and as its agent. The Custodian
agrees upon the occurrence of the Effective Time (as defined below) to deliver
to the Secured Lender such of the Underlying Documents as shall from time to
time be specified by the Secured Lender.
 
The Custodian hereby agrees to treat the Secured Lender as entitled to exercise
the rights that comprise the financial assets credited to the Account and agrees
to honor and comply with all withdrawal, payment, transfer, substitution or
other fund disposition or other instructions or entitlement orders delivered by
the Secured Lender to the Custodian concerning the Account (collectively,
“instructions”) without further consent by the Company or any other person or
entity.  Prior to the Effective Time, the Company shall also be entitled to give
instructions concerning the Account.  After the Effective Time, the Company
shall have no right or ability to access or withdraw or transfer financial
assets from, or to give other instructions concerning, the Account until such
time as the Secured Lender shall have notified the Custodian in writing of the
withdrawal of a Sole Control Notice (as defined below) and instructed the
Custodian to resume honoring instructions which the Company is entitled to give
under the Custody Agreement.
 
For purposes hereof, the “Effective Time” shall be the opening of business on
the second business day next succeeding the business day on which a notice
purporting to be signed by the Secured Lender in substantially the same form of
Exhibit C, attached hereto, with a copy of this Agreement attached thereto (a
“Sole Control Notice”), is actually received by the individual employee of the
Custodian to whom the notice is required hereunder to be addressed; provided
that if any such notice is so received after 12:00 noon, New York City time, on
any business day, the “Effective Time” shall be the opening of business on the
third business day next succeeding the business day on which such receipt
occurs.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by the Custodian or any
affiliate prior to the Effective Time and so consummated or processed thereafter
shall be deemed not to constitute a violation of this Agreement; and (ii) the
Custodian and/or any affiliate may (at its discretion and without any obligation
to do so) (x) cease honoring the Company’s instructions and/or commence honoring
solely the Secured Lender’s instructions concerning the Account at any time or
from time to time after it becomes aware that the Secured Lender has sent to it
a Sole Control Notice but prior to the Effective Time therefor (including
without limitation halting, reversing or redirecting any transaction referred to
in the foregoing clause (i)), or (y) deem a Sole Control Notice to be received
by it for purposes of the foregoing paragraph prior to the specified
individual’s actual receipt if otherwise actually received by the Custodian (or
if such Sole Control Notice contains minor mistakes or other irregularities but
otherwise substantially complies with the form attached hereto as Exhibit C or
does not attach an appropriate copy of this Agreement), with no liability
whatsoever to the Company or any other party for doing so.
 
4.           Effect upon Custody Agreement.  This Agreement supplements, rather
than replaces, the Custody Agreement, which will continue to apply to the
Account and the Custodial Services, and the respective rights, powers, duties,
obligations, liabilities and responsibilities of the parties thereto and hereto,
to the extent not expressly conflicting with the provisions of this Agreement
(however, in the event of any such conflict, the provisions of this Agreement
shall control).  Prior to issuing any instructions on or after the Effective
Time, the Secured Lender shall provide the Custodian with such standard account
documentation as the Custodian may reasonably request to establish the identity
and authority of the individuals issuing instructions on behalf of the Secured
Lender.  The Secured Lender may request the Custodian to provide other services
(such as automatic daily transfers) with respect to the Account on or after the
Effective Time, provided that if such services are not authorized or otherwise
covered under the Custody Agreement, the Custodian’s decision to provide any
such services shall be made in its sole discretion (including without limitation
being subject to the Company and/or the Secured Lender executing any such
documentation pertaining to such services or other documentation as the
Custodian may require in connection therewith). The parties hereto agree that
all the rights and protections contained in the Custody Agreement for the
benefit of the Custodian shall apply to the Custodian under this Agreement;
provided that such rights and protections shall be in addition to the rights and
protections afforded to the Custodian hereunder.
 
5.           Representations, Warranties and Covenants of Custodian.  The
Custodian represents and warrants to and agrees with the Secured Lender as
follows:
 
(i)           The Underlying Documents and Account will be maintained in the
manner set forth herein and in the Custody Agreement subject to the provisions
hereof until termination of this Agreement, and the Custodian will not change
the name or account number of the Account without prior notice to the Secured
Lender.
 
(ii)           Except for the Custody Agreement, the Custodian has not entered
into, and until the termination of this Agreement will not enter into, (x) any
other agreement pursuant to which it agrees to comply with instructions with
respect to the Underlying Documents or the Account, or (y) any other agreement
purporting to limit or condition the obligation of the Custodian to comply with
instructions originated by the Secured Lender as set forth in paragraph 3 above.
 
(iii)           The Custodian has no actual knowledge of any claim to or
interest in the Underlying Documents or the Account, other than the interests
therein of the Secured Lender and the Company.  If the Custodian is notified in
writing by any person or entity that such person or entity asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Account, the Custodian
will notify the Secured Lender and the Company promptly thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           No Offset, Etc.  The Custodian hereby subordinates to the security
interest of the Secured Lender in the Account any security interest now or
hereafter existing in favor of the Custodian over or with respect to the
Account; provided, that, the Custodian may setoff any amounts with respect to
(i) returned or charged-back items, (ii) reversals or cancellations of payment
orders and other electronic fund transfers, (iii) the Custodian’s charges, fees
and expenses with respect to the Account or the services provided hereunder or
under the Custody Agreement or (iv) overdrafts in the Account.
 
7.           No Implied Duties or Responsibilities.  Notwithstanding anything to
the contrary in this Agreement:  (i) the Custodian shall have only the duties
and responsibilities with respect to the matters set forth herein as is
expressly set forth in writing herein and shall not be deemed to be an agent,
bailee or fiduciary for any party hereto; (ii) the Custodian shall be fully
protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Sole Control
Notice), instruction or request purportedly furnished to it by the Company or
the Secured Lender in accordance with the terms hereof, in which case the
parties hereto agree that the Custodian has no duty to make any further inquiry
whatsoever; (iii) it is hereby acknowledged and agreed that the Custodian has no
knowledge of (and is not required to know) the terms and provisions of the Loan
and Security Agreement or any other related documentation or whether any actions
by the Secured Lender (including without limitation the sending of a Sole
Control Notice), the Company or any other person or entity are permitted or a
breach thereunder or consistent or inconsistent therewith; (iv) the Custodian
may conclusively rely on any notice (including, without limitation, a Sole
Control Notice), direction, certificate or other document (including, without
limitation, facsimile or other electronically transmitted instructions,
documents or information) furnished to it hereunder by the Secured Lender; (v)
the Custodian shall not be liable to any party hereto or any other person for
any action or failure to act under or in connection with this Agreement except
to the extent such conduct constitutes its own willful misconduct or gross
negligence (and to the maximum extent permitted by law, no party hereunder shall
under any circumstances be liable for any incidental, indirect, special,
consequential or punitive damages; provided that nothing contained in this
provision shall limit the Company’s or the Secured Lender’s indemnification
obligations set forth in paragraph 9 to the extent such incidental, indirect,
special, consequential or punitive damages are included in any third party claim
in connection with which the Custodian is entitled to indemnification); (vi) the
Custodian shall not be liable for losses or delays caused by force majeure,
interruption or malfunction of computer, transmission or communications
facilities, labor difficulties, court order or decree, the commencement of
bankruptcy or other similar proceedings or other matters beyond the Custodian’s
reasonable control; and (vii) the Custodian shall be under no obligation to
exercise or to honor any of the rights or powers vested in it by this Agreement
or the Custody Agreement at the request or direction of the Company or Secured
Lender pursuant to this Agreement unless such Company or Secured Lender shall
have offered to the Custodian reasonable security or indemnity against all
costs, expenses and liabilities which might reasonably be incurred by it in
compliance with such request or direction.
 
8.           Indemnification of Custodian.  The Company hereby agrees to
indemnify, defend and save harmless the Custodian and its directors, officers,
employees and agents against any loss, liability, obligation, damage, action,
judgment, suit and expense (including reasonable and invoiced attorneys’ fees
and expenses) (collectively, “Losses”)  incurred in connection with this
Agreement or the Account (except to the extent due to the Custodian’s bad faith,
willful misconduct or gross negligence) or any interpleader proceeding relating
thereto or incurred at the Company’s or Secured Lender’s direction or
instruction.
 
 
 

--------------------------------------------------------------------------------

 
 
Without limiting the foregoing, after the occurrence of the Effective Time, the
Secured Lender agrees to indemnify and hold harmless the Custodian and its
directors, officers, employees and agents, from and against any and all Losses
incurred as a result of the Secured Lender’s direction or instruction in
connection with this Agreement or the Account (except to the extent due to the
Custodian’s bad faith, willful misconduct or gross negligence); provided that
such Losses shall not have been reimbursed by the Company.
 
9.           Termination.  The rights and powers granted herein to the Secured
Lender have been granted in order to perfect its security interests in the
Underlying Documents and the Account, are powers coupled with an interest and
are not intended to be affected by the bankruptcy of the Company or the lapse of
time.  The Custodian or Secured Lender may terminate this Agreement in either
party’s discretion upon the sending of at least thirty (30) days’ advance
written notice to the other parties hereto. The Custodian may terminate this
Agreement because of a material breach by the Company or the Secured Lender of
any of the terms of this Agreement or the Custodial Services, upon the sending
of at least ten (10) business days advance written notice to the other parties
hereto.  This Agreement shall automatically terminate upon the termination of
the Loan and Security Agreement. Any other termination or any amendment or
waiver of this Agreement shall be effected solely by an instrument in writing
executed by all the parties hereto.  The provisions of paragraphs 7 and 8 above
shall survive any such termination.
 
10.           Compensation.  The Custodian shall be entitled to compensation for
its services in accordance with the terms of that certain fee letter dated April
14, 2015, between the Company and the Custodian.
 
11.           Securities Intermediary’s and Bank’s Jurisdiction. The parties
agree that the securities intermediary's jurisdiction (within the meaning of
Article 8 of the UCC) with respect to the Account (if it is deemed to be a
“securities account” within the meaning of Section 8-501 of the UCC), and the
bank’s jurisdiction (within the meaning of Article 9 of the UCC) with respect to
the Account (if it is deemed to be a “deposit account” within the meaning of
Section 9-102(29) of the UCC), and of the transactions contemplated hereby is
the State of New York.
 
12.           Miscellaneous.  This Agreement:  (i) may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument; (ii) shall
become effective when counterparts hereof have been signed and delivered by the
parties hereto; and (iii) shall be governed by and construed in accordance with
the law of the State of New York.  All parties hereby waive all rights to a
trial by jury in any action or proceeding relating to the Underlying Documents,
the Account or this Agreement.  All notices under this Agreement shall be in
writing and sent (including via facsimile or electronic transmission) to the
parties hereto at their respective addresses, fax numbers or e-mail address set
forth below in Exhibit A (or to such other address, fax number or e-mail address
as any such party shall designate in writing to the other parties from time to
time).  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by such party.  Unless the context requires otherwise any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, renewed or otherwise modified (subject to
any restrictions on such amendments, supplements, renewals or modifications set
forth herein).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

 
CĪON INVESTMENT CORPORATION
 
 
 
By: /s/ Michael A. Reisner_______________
  Name: Michael A. Reisner
  Title: Co-President & Co-CEO
 
 
EAST WEST BANK, as
 
 
 
Secured Lender
By: /s/ Emma Wang______________________
  Name: Emma Wang
  Title: First Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION, as
Custodian
 
 
 
By: /s/ Gayle Filomia_____________________
  Name: Gayle Filomia
  Title: Vice President

 
[Signature Page to Control Agreement]
 
 

--------------------------------------------------------------------------------

 
